Filed 5/3/22 In re Carlos C. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re Carlos C., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,                                   A162906
 v.
 CARLOS C.,                                                              (Contra Costa County
             Defendant and Appellant.                                    Super. Ct. No. J2000426)


         Minor Carlos C. appeals an order declaring him a ward of the juvenile
court (Welf. & Inst. Code, § 602)1 following a contested jurisdiction hearing at
which the juvenile court sustained allegations that he evaded peace officers
by reckless driving (Veh. Code, § 2800.2, subd. (a)) and unlawful taking or
driving a stolen vehicle (Veh. Code, § 10851, subd. (a)). Carlos contends he
was eligible for the statutory deferred entry of judgment (DEJ) program
(Welf. & Inst. Code, § 790 et seq.) but that he was not given the statutorily
required notice of eligibility and the juvenile court failed to consider his
suitability for DEJ. The People agree that he was eligible for DEJ, and the



       All statutory references are to the Welfare and Institutions Code
         1

unless otherwise stated.


                                                               1
record does not reflect that he received notice of his eligibility. We
conditionally reverse the juvenile court’s findings and disposition order and
remand for further proceedings.
                               BACKGROUND
      The Contra Costa County District Attorney filed a petition pursuant to
Welfare and Institutions Code section 602 on August 3, 2020, alleging Carlos
recklessly evaded a peace officer (Veh. Code, § 2800.2, subd. (a); count 1) and
unlawfully drove or took a stolen vehicle (Veh. Code, § 10851, subd. (a);
count 2). On the same day, the district attorney also filed Judicial Council
Forms, form JV-750 (determination of eligibility, deferred entry of
judgment—juvenile), and checked box 2a stating “youth is eligible.”
However, the district attorney did not check the box on form JV-750
indicating that notification had been provided by use of Judicial Council
Forms, form JV-751 (citation and written notification for deferred entry of
judgment—juvenile). Nor does the record include a copy of form JV-151 or
any indication that Carlos was ever notified that he was eligible for DEJ.
      The juvenile court held a contested jurisdiction hearing at which
George L. testified that on the morning of April 18, 2020, he came out of his
home in Berkeley and discovered his Audi was missing.2 He reported the car
stolen and that his keys were also missing. California Highway Patrol
Officer Anderson testified that about 1:00 or 2:00 a.m. on April 19, 2020, he
saw an Audi traveling approximately 100 miles an hour on I-80 in Pinole.



      2 In the reporter’s transcript, George L. was asked about “the morning
of April 18th, 2018,” and he responded that he came out of his house and
noticed his car was missing. Carlos’s opening brief states that either the
district attorney or the court reporter incorrectly stated the year as 2018.
This discrepancy is not relevant to our analysis. We assume the correct year
is 2020, as Carlos states.


                                        2
Officer Anderson ran the license plate number and learned the car was
stolen. Officer Anderson activated his patrol car’s lights and siren and
started following the Audi. The driver appeared to slow down at first but
then sped up, evading the officer for approximately seven and a half miles at
speeds ranging from 75 to 130 miles per hour and cutting across lanes of
traffic. The driver, Carlos, eventually pulled over, and at that point, he and
the other occupants of the car complied with the officer’s instructions. A
video from the officer’s camera confirmed the officer’s description of Carlos’s
erratic driving.
      The juvenile court found the allegations true and sustained the
petition. The juvenile court granted Carlos’s motion to reduce count 2 to a
misdemeanor but denied his request to reduce count 1 to a misdemeanor,
stating it would reconsider the request upon his completion of probation.
Carlos was adjudged a ward of the court with no termination date, and he
was ordered to reside with his parents while on probation.
                                 DISCUSSION
      As explained in In re C.W. (2012) 208 Cal.App.4th 654, the DEJ
provisions of section 790 et seq. “ ‘provide that in lieu of jurisdictional and
dispositional hearings, a minor may admit the allegations contained in a
section 602 petition and waive time for the pronouncement of judgment.
Entry of judgment is deferred. After the successful completion of a term of
probation, on the motion of the prosecution and with a positive
recommendation from the probation department, the court is required to
dismiss the charges. The arrest upon which judgment was deferred is
deemed never to have occurred, and any records of the juvenile court
proceeding are sealed. (§§ 791, subd. (a)(3), 793, subd. (c).)’ [Citation.]” (In
re C.W., supra, 208 Cal.App.4th at p. 659.)



                                         3
      The granting of DEJ is a two-step process. (In re C.W., supra, 208
Cal.App.4th at p. 659.) Under section 790, the prosecuting attorney
determines whether the minor is eligible, and “shall file a declaration in
writing with the court or state for the record the grounds upon which the
determination is based, and shall make this information available to the
minor and their attorney.” (§ 790, subd. (b).) Judicial Council Forms, form
JV-750, is designed for this purpose. (In re C.W., at p. 659.) If the minor is
eligible for DEJ, Judicial Council Forms, form JV-751, is used to notify the
minor and his or her parent or guardian. (In re C.W., at p. 659.) The
prosecutor’s “written notification to the minor” must include “[a] full
description of the procedures for deferred entry of judgment” (§ 791, subd.
(a)(1)) and “[a] clear statement that, in lieu of jurisdictional and disposition
hearings, the court may grant a deferred entry of judgment with respect to
any offense charged in the petition, provided that the minor admits each
allegation contained in the petition and waives time for the pronouncement of
judgment.” (§ 791, subd. (a)(3).)
      “Once the threshold determination of eligibility is made, the juvenile
trial court has ultimate discretion to rule on the minor’s suitability for DEJ.
[Citation.]” (In re C.W., supra, 208 Cal.App.4th at p. 660.) “Under
appropriate circumstances, the court may summarily grant DEJ to the minor.
[Citations.] If the court does not summarily grant DEJ, it must conduct a
hearing at which it must ‘consider the declaration of the prosecuting
attorney, any report and recommendations from the probation department,
and any other relevant material provided by the child or other interested
parties.’ [Citation.] It is the mandatory duty of the juvenile court to either
grant DEJ summarily or examine the record, conduct a hearing, and
determine whether the minor is suitable for DEJ, based upon whether the



                                        4
minor will derive benefit from ‘education, treatment, and rehabilitation.’
[Citations.] While the court is not required to grant DEJ, it is required to
‘follow specified procedures and exercise discretion to reach a final
determination once the mandatory threshold eligibility determination is
made.’ [Citation.]” (In re D.L. (2012) 206 Cal.App.4th 1240, 1243–1244, fn.
omitted.)
      The parties agree that Carlos was eligible for DEJ. Indeed, the district
attorney filed Judicial Council Forms, form JV-750, stating as much. They
also agree there is no evidence that Carlos was provided notice of his
eligibility. The record does not contain Judicial Council Forms, form JV-751,
and there is no mention of DEJ during the juvenile court proceedings. Nor
did the juvenile court ever undertake its mandatory duty “to either grant
DEJ summarily or examine the record, conduct a hearing, and determine
whether the minor is suitable for DEJ, based upon whether the minor will
derive benefit from ‘education, treatment, and rehabilitation.’ ” (In re D.L.,
supra, 206 Cal.App.4th at p. 1243.) The People concede the matter should be
remanded to remedy the defect in notification of eligibility and hold further
proceedings consistent with section 790 et seq.
      The DEJ procedure is designed to replace the jurisdiction and
disposition hearings. Accordingly, we conditionally vacate the orders from
those hearings and remand for further proceedings consistent with section
790 et seq. and rule 5.800 of the California Rules of Court. (In re C.W., supra,
208 Cal.App.4th at p. 662.)
                                DISPOSITION
      We set aside the juvenile court’s findings and disposition order. The
matter is remanded for further proceedings under section 790 et seq. and
California Rules of Court, rule 5.800, including notice to Carlos of his



                                       5
eligibility for a DEJ. If Carlos elects a DEJ, the juvenile court shall exercise
its discretion whether to grant him a DEJ. If, as a result of those
proceedings, the juvenile court grants a DEJ, it shall issue an order vacating
the findings and orders. If the juvenile court denies DEJ to Carlos, it shall
reinstate the jurisdiction and disposition orders, subject to his right to have
the denial of a DEJ reviewed on appeal.



                                            _________________________
                                            Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Needham, J.




A162906/People v. Carlos C.




                                        6